The opinion of the court was delivered
Per Curiam.
In November 1951 defendant entered a plea of non vult to an indictment for murder. He was sentenced to a term of 25 to 30 years.
In January 1959 he sought a writ of habeas corpus which was denied after a hearing upon the factual claims advanced. Defendant appeals from the resulting order.
Defendant asserts he did not enter the plea voluntarily and with an understanding of the nature of the charge, and *58that the trial court accepted the plea without adequate inquiry into the voluntariness of the plea or defendant’s understanding. The evidence strongly refutes the claim.
The order is accordingly affirmed.
For affirmance — Chief Justice Weintratjb, and Justices Jacobs, Francis, Proctor, Hall, Sohettino and HaneMAN — 7.
For reversal — Hone.